DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both a portable data reader (FIG. 2) and a section of an airplane wing (FIG. 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33 and 46 (FIG. 3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
METHOD AND DEVICE COMPRISJNG UV DETECTORS FOR MONITORING UV LIGHT EXPOSURE OF A FLAT-PLY OF PREPREG
The disclosure is objected to because of the following informalities:  
Paragraph [0029], line 6, --32-- should be inserted after “UV light”.
Paragraph [0030], line 10, --32-- should be inserted after “UV light”.
Paragraph [0030], line 19, --32-- should be inserted after “UV light”.
Paragraph [0030], line 22, --32-- should be inserted after “UV light”.
Paragraph [0031], line 4, “signals” should be replaced by --wireless signals 30--.
Paragraph [0031], line 5, --32-- should be inserted after “UV light”.
Paragraph [0031], line 7, “prepreg” before “structure 22” should be deleted.
Paragraph [0031], lines 7-8, “UV light detection” before “system 18” should be deleted.
Paragraph [0033], lines 11-12, --airplane-- should be inserted before “wing 36”.
Paragraph [0033], line 14, --airplane-- should be inserted before “wing 36”.
Paragraph [0034], line 5, --wireless-- should be inserted before “signals 30”.
Paragraph [0034], line 8, --32-- should be inserted after “UV light”.
Paragraph [0034], line 16, --32-- should be inserted after “UV light”.
Paragraph [0034], line 17, “data” after “UV” should be replaced by --exposure 64--.
Paragraph [0034], line 21, “threshold level” should be replaced by --preselected threshold level 66--.
Paragraph [0035], line 4, --64-- should be inserted after “accumulated UV exposure”.
Paragraph [0035], line 5, --preselected-- should be inserted before “threshold level 66”.
Paragraph [0035], line 6, “level” after “the accumulated UV exposure” should be replaced by --64--.
Paragraph [0035], lines 9-10, --64-- should be inserted after “the accumulated UV exposure”.
Paragraph [0035], line 10, --68-- should be inserted after “individual time intervals”.
Paragraph [0037], line 12, --transmit-- should be inserted before “antenna 86”.
Paragraph [0037], line 13, --wireless-- should be inserted before “signals 30”.
Paragraph [0038], line 3, --32-- should be inserted after “UV light”.
Paragraph [0038], line 10, --flexible-- should be inserted before “substrate 88”.
Paragraph [0039], lines 1-2, “the interlaced electrodes” before “70” should be replaced by --the pair of interlaced spaced-apart metal electrodes--.
Paragraph [0039], line 2, --crystal-- should be inserted before “72”.
Paragraph [0039], line 4, --pair of interlaced spaced-apart metal-- should be inserted before “electrodes 70”.
Paragraph [0039], line 7, --crystal-- should be inserted before “72”.
Paragraph [0039], line 8, --pair of interlaced spaced-apart metal-- should be inserted before “electrodes 70”.
Paragraph [0039], line 10, --32-- should be inserted after “UV light”.
00Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Currently Amended) A device for determining an exposure of a structure to UV (ultraviolet) light, the device comprising: 
a photodetector disposed on a surface of the structure, 
wherein the photodetector is configured to detect UV light incident on the photodetector and produce signals representing the UV light; and 
a wireless transmitter disposed on the surface of the structure and coupled to the photodetector, the wireless transmitter being configured to wirelessly transmit the signals.
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
, wherein the photodetector includes: 
a piezo-phototronic semiconductor configured to produce a photocurrent in a response to an exposure to UV light; and 
ohmic electrodes coupled to the piezo-phototronic semiconductor and configured to form a metal-semiconductor-metal photonic generator.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Currently Amended) The device of claim 7, wherein the piezo-phototronic semiconductor [[is]] comprises ZnO semiconductor doped with Au.
Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities: 
Claim 14 should be amended as follows:
14. (Currently Amended) The system of claim 10, wherein the substrate comprises a flexible material configured to allow the UV detector to conform to surface contours of the composite structure.
Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Currently Amended) A method of determining an exposure of a composite structure to UV (ultraviolet) light[[)]], the method comprising: 
placing a UV detector on a surface of the composite structure; 

transmitting wireless signals from the UV detector representing the UV light detected by the UV detector; 
receiving the wireless signals at a monitoring station; and 
determining a total exposure of the composite structure to the UV light based on the wireless signals received at the monitoring station.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently Amended) The method of claim 16, wherein said detecting UV light incident on the surface of the composite structure using the UV detector comprises using a ZnO photodetector doped with Au to convert the UV light into a photocurrent representing a magnitude of the UV light.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Currently Amended) The method of claim 16, wherein said placing a UV detector on a surface of the composite structure comprises releasably adhering the UV detector to the surface of the composite structure.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
the UV light has been determined.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Currently Amended) The method of claim 16, further comprising calculating an exposure of the composite structure to the UV light over individual time intervals based on the wireless signals received at the monitoring station.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a limitation “UV detection signals” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 9 recites a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by May et al. (U. S. Patent No. 7,057,183 B2).
With respect to claim 1, May et al. disclosed a device for determining an exposure of a structure to UV (ultraviolet) light, the device comprising: 
a photodetector (101) disposed on a surface of the structure (an intended use), 
wherein the photodetector is configured to detect UV light incident on the photodetector and produce signals representing the UV light; and 
a wireless transmitter (16) disposed on the surface of the structure (an intended use) and coupled to the photodetector, the wireless transmitter being configured 

With respect to claim 9, May et al. disclosed a system for determining an amount of exposure of a composite structure to UV (ultraviolet) light, the system comprising: 
a UV detector (101) configured to be attached to the composite structure (an intended use), 
wherein the UV detector includes a photodetector configured to detect UV light incident on the composite structure and generate electrical signals representing the UV light; 
a wireless transmitter (16) coupled to the photodetector and configured to wirelessly transmit the electrical signals  (column 4, lines 8-23; column 5, lines 60-67); 
a receiver configured to receive the electrical signals  (column 4, lines 8-23; column 5, lines 60-67); and,  23Docket No. 19-0150-US-NP 
a programmed computer (22) coupled to the receiver and configured to calculate an amount of UV light incident on the composite structure over a period of time (column 4, line 8 - column 5, line 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (U. S. Patent No. 7,057,183 B2) as applied to claim 1 above, and further in view of Zhiwen Jin et al. SCIENTIFIC REPORTS (2014).
With respect to claim 7, May et al. disclosed the device of claim 1.  However, May et al. did not disclose that the device comprises:
a photodetector including:
a piezo-phototronic semiconductor configured to produce a photocurrent in a response to an exposure to UV light; and 
ohmic electrodes coupled to the piezo-phototronic semiconductor and configured to form a metal-semiconductor-metal photonic generator.
Zhiwen Jin et al. disclosed a device that comprises:
a photodetector including:
a piezo-phototronic semiconductor (ZnO) configured to produce a photocurrent in a response to an exposure to UV light; and 

With respect to claim 8, May et al. and Zhiwen Jin et al. disclosed the device of claim 7, wherein the piezo-phototronic semiconductor comprises ZnO semiconductor doped with Au (nanoparticles).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin et al. (U. S. Patent No. 9,550,005 B2) disclosed systems and methods for sterilization using UV light.
Wang et al. (U. S. Patent No. 8,558,329 B2) disclosed a piezo-phototronic sensor.
May et al. (U. S. Patent No. 7,057,183 B2) disclosed a distributed UV-sensor system and a method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884